Citation Nr: 1243282	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2006, the Veteran testified in an informal RO hearing; a conference report of the hearing is included in the claims file.  In September 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is included in the claims file.  At the hearing, the Vetearn submitted additional evidence and waived initial RO consideration of the evidence.  In January 2010, the Board found that evidence received since previous rating decisions denying the service connection claims included relevant official service department records and reopened the Veteran's claim, and remanded it to be further developed and addressed on the merits.  The case now is before the Board for further appellate consideration.


FINDINGS OF FACT

The Veteran's PTSD and bipolar affective disorder are causally related to his active duty service.


CONCLUSION OF LAW

PTSD and bipolar affective disorder were incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that RO letters in May 2006 and September 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.

Legal Criteria, Factual Background, and Analysis

The issue before the Board involves a claim of entitlement to service connection for a psychiatric disability, to include PTSD and bipolar disorder.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1113, 1132, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  With regard to the question of whether the Veteran engaged in combat, the phrase "engaged in combat with the enemy", as used in 38 U.S.C. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999). 

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran claiming that he served in combat or that his PTSD is related to combat.  Rather the Veteran's principal claimed stressor is that he was threatened repeatedly during his period of active duty.  Specifically, the Veteran is claiming that he received constant threats and harassment from black soldiers beginning in June 1980 after he testified at a court martial.  The Board acknowledges the Veteran's statements and testimony in this regard, but it is stressed to the Veteran that by regulation his unsupported assertions of an in-service stressor is not sufficient to establish the occurrence of such event.  In other words, by law the Board may not accept the Veteran's account of the claimed stressor without corroboration. His alleged in-service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor".  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§ 1132.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  However, this amendment is not applicable in this case as the Veteran is claiming that he has PTSD due to in-service harassment and threats and he does not allege that it is related to the "fear of hostile military or terrorist activity" as he only served on active duty during peacetime.

In various statements and during the December 2006 RO hearing and the September 2009 Board hearing, the Veteran contends that he was threatened repeatedly in service by older, much larger, racially motivated people.  He stated that he was transferred to another unit, but the same kind of harassment continued.  He testified that he got along very well with everybody in his platoon until he testified at a court martial of another soldier, his roommate, in 1980, at which time the other soldier began threatening to kill him. He testified that several other black soldiers began threatening him regularly as well.  He testified that he drank and took drugs to cope with the anxiety and fear.  He testified that his company commander moved him from B Company to D Company, which did not alleviate the problem as it was only two buildings away; he was transferred again to E Company and later discharged.  He testified that he was railroaded through correctional custody twice before being discharged from service.  He sought treatment for alcoholism after service.  His mother testified that he was not seen for any mental conditions before entering service and he had a normal childhood.  She testified that after serving, the Veteran was full of fear and anxiety, and he was more angry and aggressive. 

Various lay statements submitted in support of his claim and his mother's testimony focus for the most part on the Veteran's good character prior to military service and the absence of bad habits or substance abuse and his change in behavior after enlisting and serving in the Army.

The Board has reviewed all of the evidence of record.  An examination performed for enlistment purposes in August 1979 reflects that the Veteran's psychiatric status was clinically evaluated as normal and that he denied "nervous trouble of any sort" and any "depression or excessive worry".  On June 17, 1980, the Veteran reported that threats were made on his life because he testified at a court martial against a black soldier; the threats and harassment were coming from several of the black soldiers in his unit.  The Veteran planned to discuss the problem with his unit commander and seek a transfer to another post.  On June 18, 1980, the service personnel records indicate that the Veteran was transferred from Company B to Company D within his battalion at Fort Hood.  On July 12, 1980, he was found to be disorderly in a public place; he was reduced to the grade of E-2.  On August 4, 1980, he went absent without leave and he was reduced again to E-1.  On August 6, 1980, he entered the Fort Hood Alcohol/Drug Program; on September 29, 1980, he was declared a rehabilitation failure in the program and was processed for separation from service.  

An examination performed for separation purposes in December 1980 reflects that the Veteran's psychiatric status was clinically evaluated as normal, even though he responded "yes" to "frequent trouble sleeping", "depression or excessive worry", and "nervous trouble of any sort".  In the comment section of the report of medical history, the examiner annotated that the Veteran reported frequent trouble sleeping for the past 2 or 3 months; regarding nervous trouble, the Veteran reported feeling jumpy, getting very upset with shouting, blinking with loud noises, and feeling like just going off.  

Beginning in February 1981, VA, private, and Social Security Administration (SSA) medical records show repeated outpatient treatment and hospitalizations initially for alcohol and drug dependence, depression, anxiety disorder, dysthymia, and adjustment disorder, and more recently for bipolar disorder and PTSD. An April 1999 VA treating psychiatrist diagnosed depression, unipolar by history thought with the high genetic loading for bipolar illness, and the Veteran's diagnosis of depression and obsessive compulsive disorder, the Veteran was thought to likely have an atypical variety of bipolar illness; a rule-out diagnosis of bipolar type II with dysphoric hypomania was given.  Provisional and rule-out diagnosis of bipolar disorder continued until bipolar disorder was assessed in December 1999 and continued as a confirmed diagnosis in subsequent records.  An April 2003 SSA decision granted the Veteran disability benefits based on a primary diagnosis of bipolar disorder.

During an August 2010VA psychiatric examination, the Veteran reported that he self-medicated for psychiatric problems while in service, which came to the military's attention, and he asked for help for psychiatric problems.  He reported that he was placed in a drug and alcohol rehabilitation facility, from which he checked himself out; he reported that he was labeled a rehab failure, and he was later separated from service for being such.  He reported that he was seeing a non-military counselor at the time, and he cried during every session; he reported that he drank to avoid crying and breaking down.  The examiner noted a history of multiple inpatient psychiatric hospitalizations, although the Veteran could not recall how many in total.  The Veteran reported that his symptoms had persisted since his active duty service when there were threats against his life, and they were made worse by failed treatment attempts.  The examiner noted diagnoses on SSA evaluation of bipolar disorder and PTSD.

After a review of the claims file and a mental status examination, the examiner opined that the Veteran entered service with bipolar illness, a likely inherited disease, which was then exacerbated by the events he perceived as extremely threatening and dangerous in boot camp and training, with constant threats against his life, and threats of violence that were racially motivated.  The examiner opined that the described stressors would be sufficient to induce PTSD under Cluster A criteria for PTSD.  The examiner noted that the Veteran links his fear and sense of helplessness and hopelessness with his PTSD symptoms, as well as with escalations of behavioral problems that were manifest parts of his unrecognized bipolar illness.  The examiner diagnosed PTSD resulting from harassment and threats in service, and by his claim in the VA system at Roseburg in the Alcohol and Drug Treatment Unit under the direction of an employee whom the Veteran claims threatened him; bipolar affective disorder, most likely at inherited genetic biochemical illness that was exacerbated as a disease by the PTSD and stressors exposed to in the military and evoking further fear and "learned helplessness"; and severe depression and agitation ongoing and testing as severe.  The examiner opined that the diagnoses could not be attributed to an active substance abuse/dependence problem, as the extent to which substance abuse affected the diagnoses was judged "none"; alcoholism was in stable remission for over one year by the Veteran's report.

The August 2010 VA examiner concluded that the Veteran's severe, immediate onset, PTSD was most likely caused by or a result of chronic threats to his life and safety from fellow soldiers after racially charged events occurred on base, and the Veteran was forced to testify in a proceeding by his report against a fellow soldier who happened to be black.  The examiner noted that the Veteran acquired fear and saw an escalation of his fearful to paranoid thinking while on active duty.  The examiner also concluded that the Veteran's bipolar affective disorder very likely existed at the time of enlistment but, under overcontrolled emotions with great efforts, was at least as likely as not (greater than 50/50 probability) exacerbated and made much worse by the stressors and threats encountered on active duty.

In a January 2012 addendum opinion, the August 2010 VA examiner noted a review of the claims file since performing the examination.  The examiner again opined that the Veteran likely entered the service young with pre-existing bipolar affective disorder and likely some attachment bonding problems that would manifest as personality disorder (Axis II) remnants/expression, which were not caused by military service per se, but rather were exacerbated by exposure to a violent and threatening and charged environment at the duty station.  The examiner opined that having to turn in a fellow soldier who happened to be black in a racially charged environment no doubt did result in the violence alleged and the threats of death and further violence that were common at that time and for that environment.  The examiner opined that the young Veteran did not know how to respond to these issues and his fragile bipolar affective condition and fragile social attachment bonds were very probably, more than 50/50 probability, exacerbated by these traumas.  The examiner then noted that the Veteran did not enter service with pre-existing PTSD; the examiner opined that the helplessness he experienced, along with the chronicity of the threats of violence and/or death, more likely than not were the proximal cause of his development of full blown PTSD with exacerbation of his depression and sleeping problems, and probably made it more likely that he would attempt to self-medicate to control his anxiety in a very hostile and threatening world, until he could be transferred to safer conditions and eventually discharged.  The examiner opined that, more likely than not, the Veteran's bipolar II illness was exacerbated as a secondary condition to his claim of PTSD as the primary acquired diagnosis from military trauma.

Although a February 2003 SSA psychodiagnostic evaluation suggests that the Veteran was diagnosed with PTSD in 1980 to 1981 based on events from his childhood, the objective evidence on file does not support such a finding.  As noted, the Veteran's psychiatric state was evaluated as normal on service entrance examination in August 1979 and service separation examination in December 1980.  Consequently, the Veteran is presumed to have entered service in September 1979 in sound condition as it pertains to his mental health.  See 38 U.S.C.A. § 1132. There is no objective medical evidence to rebut such presumption.

The Board has considered the VA medical opinion with addendum and finds the opinion and addendum to be detailed and supported by sufficient rationale.  However, the Board's legal analysis is governed by applicable laws and regulations which require somewhat different conclusions than arrived at by the VA examiner.  To begin with, since no psychiatric disability was noted at the time of entrance examination, the presumption of soundness arises and may only be overcome by clear and unmistakable evidence that the disorder both preexisted service and was not aggravated by service.  With regard to the bipolar disorder, the examiner's finding that it was aggravated by certain circumstances of service (which led to the PTSD) prevents a finding that there is clear and unmistakable evidence that it was not aggravated by service.  Thus, the presumption of soundness must stand.  After reviewing the examiner's opinion, the Board finds that it reasonably supports a finding that the bipolar disorder was present during service.  Since by law the Veteran is presumed sound at entry, the Board must conclude that service connection is warranted for bipolar affective disorder on a direct service connection basis; that is, that it was manifested during service. 

With regard to the PTSD issue, the service records reasonably constitute corroborating evidence that the claimed stressors actually occurred.  The VA medical opinion clearly sets forth a diagnosis of PTSD under DSM-IV, and the examiner also clearly attributes the Veteran's PTSD to the corroborated stressors.  As such, service connection for PTSD is also warranted.  


ORDER

Service connection is warranted for PTSD and for bipolar affective disorder.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


